Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered September 25, 2001, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Evidence apparently credited by the jury established defendant’s use of force for the purpose of retaining the merchandise that he and his companions had shoplifted.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Rosenberger, Friedman and Marlow, JJ.